DETAILED ACTION

Preliminary Remarks
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Priority
This application is a continuation of 17/091,259 filed 11/06/20 now U.S. Patent 11,373,343

Specification
Applicant is reminded of the proper language and format for an abstract of the disclosure.

The abstract should be in narrative form and generally limited to a single paragraph on a separate sheet within the range of 50 to 150 words.  It is important that the abstract not exceed 150 words in length since the space provided for the abstract on the computer tape used by the printer is limited.  The form and legal phraseology often used in patent claims, such as "means" and "said," should be avoided.  The abstract should describe the disclosure sufficiently to assist readers in deciding whether there is a need for consulting the full patent text for details.

The language should be clear and concise and should not repeat information given in the title.  It should avoid using phrases which can be implied, such as, "The disclosure concerns," "The disclosure defined by this invention," "The disclosure describes," etc.

	The abstract comprises the phrase, “Systems and method are provided…” (see line 1) which can be implied and therefore should be omitted.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-10 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-10 of U.S. Patent No. 11,373,343. Although the claims at issue are not identical, they are not patentably distinct from each other because the limitations of claims 1-10 which are not explicitly recited in the combination of claims 1-10, would have been obvious to one of ordinary skill in the art and/or would have been interpreted equivalent to those limitations recited in the Patent as seen to one of ordinary skill in the art.
Claim 1 of the instant application is anticipated by Patent claim 1 in that claim 1 of the Patent contains all the limitations of claim 1 of the instant application.  The instant application claim is broader in every aspect than the Patent claim and is therefore an obvious variant thereof.  Claim 1 of the instant application therefore is not patently distinct from the earlier Patent claim and as such is unpatentable for obvious-type double patenting.
Claim 2 can be found basically word-for-word in Patent claim 2.
Claim 3 can be found basically word-for-word in Patent claim 3.
Claim 4 can be found basically word-for-word in Patent claim 4.
Claim 5 can be found basically word-for-word in Patent claim 5.
Claim 6 of the instant application is anticipated by Patent claim 6 in that claim 6 of the Patent contains all the limitations of claim 6 of the instant application.  The instant application claim is broader in every aspect than the Patent claim and is therefore an obvious variant thereof.  Claim 6 of the instant application therefore is not patently distinct from the earlier Patent claim and as such is unpatentable for obvious-type double patenting.
Claim 7 can be found basically word-for-word in Patent claim 7.
Claim 8 can be found basically word-for-word in Patent claim 8.
Claim 9 can be found basically word-for-word in Patent claim 9.
Claim 10 can be found basically word-for-word in Patent claim 10.

References Cited
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Guido-Clark et al. (U.S. Publication 2020/0143570)
Guido-Clark et al. discloses a system and method for providing color selection assistance and color auditing of an image.
Dou et al. (U.S. Publication 2020/0074611)
Dou et al. discloses a pattern inspection system that uses an identifier constituted by machine learning to process an image.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Antonio Caschera whose telephone number is (571) 272-7781.  The examiner can normally be reached Monday-Friday between 6:30 AM and 2:30 PM EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Jennifer Mehmood, can be reached at (571) 272-2976. 

Any response to this action should be mailed to:
		Mail Stop ____________
		Commissioner for Patents                 
P.O. Box 1450             
Alexandria, VA 22313-1450
or faxed to:
		571-273-8300 (Central Fax)
	
See the listing of “Mail Stops” at http://www.uspto.gov/patents/mail.jsp and include the appropriate designation in the address above.

Any inquiry of a general nature or relating to the status of this application or proceeding should be directed to the Technology Center 2600 Customer Service Office whose telephone number is (571) 272-2600.


/Antonio A Caschera/
Primary Examiner, Art Unit 2612
10/6/22